Citation Nr: 1434397	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for cervical spine degenerative arthritis, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for lumbar spine degenerative arthritis with spondylosis and central spinal stenosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969 and from September 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and November 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2011 for further development.


FINDINGS OF FACT

1.  By VA standards, the Veteran does not currently have a hearing loss disability of either ear.  

2.  The Veteran's current tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation, is unrelated to service, and was not caused or aggravated by a service-connected disease or injury.  

3.  The Veteran does not have forward flexion of his cervical spine limited to 15 degrees or less, or ankylosis of his entire cervical spine, and he does not have cervical spine intervertebral disc syndrome or neuropathy associated with his cervical spine degenerative arthritis.  

4.  The Veteran does not have forward flexion of his thoracolumbar spine limited to 60 degrees or less; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

5.  Prior to March 31, 2010, the Veteran did not have lumbar radiculopathy producing mild or more left or right lower extremity incomplete paralysis of his sciatic nerves associated with his service-connected spondylosis and central stenosis. 

6.  From March 31, 2010, the Veteran has lumbar radiculopathy producing mild, but no more than mild, left and right lower extremity incomplete paralysis of his sciatic nerves associated with his service-connected spondylosis and central stenosis. 

7.  The Veteran does not have incapacitating episodes of lumbar spine intervertebral disc syndrome having a total duration of at least 2 weeks during the past 12 months. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for a disability rating in excess of 20 percent for cervical spine degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

4.  The criteria for a disability rating in excess of 10 percent for lumbar spine degenerative arthritis with spondylosis and central stenosis under 38 C.F.R. § 4.71a are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2013).

5.  The criteria for a separate 10 percent rating for right lower extremity radiculopathy associated with lumbar spine spondylosis and central stenosis are not met prior to March 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

6.  The criteria for a separate 10 percent rating for left lower extremity radiculopathy associated with lumbar spine spondylosis and central stenosis are not met prior to March 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

7.  The criteria for a separate 10 percent rating, but not higher, for right lower extremity radiculopathy associated with lumbar spine spondylosis and central stenosis are met from March 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

8.  The criteria for a separate 10 percent rating, but not higher, for left lower extremity radiculopathy associated with lumbar spine spondylosis and central stenosis are met from March 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Adequate notice was provided in October 2006 and June 2007 letters.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in November 2006, February 2010, and December 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to decide the claims at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Hearing loss and tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records do not contain complaints of hearing loss or tinnitus.  To the contrary, the Veteran denied having or having had ear trouble on service discharge examination in April 1991, his ears were clinically normal at that time, and his audiometry at that time did not show hearing loss disability as defined by 38 C.F.R. § 3.385.  He filed a number of other compensation claims starting in December 1970, without claiming service connection for hearing loss disability or tinnitus until April 2007.  

The Veteran alleged in March 2008 that ringing of his ears and hearing loss all started while he was in Saudi Arabia for Operations Desert Shield and Desert Storm, and that the 2 conditions had been constant and persistent since his return from the Middle East.  However, the preponderance of the evidence indicates that the Veteran does not have a current hearing loss disability of either ear and that the Veteran's current tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation, is unrelated to service, and was not caused or aggravated by a service-connected disability.  

No medical evidence of record shows current hearing loss disability as defined by 38 C.F.R. § 3.385.  This includes the December 2011 VA audiometric examination report, which shows that pure tone thresholds, in decibels, were as follows at that time:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
25
35
LEFT
10
20
25
25
30

Since the evidence shows that the Veteran does not have a current hearing loss disability of either ear as defined by 38 C.F.R. § 3.385, service connection cannot be granted for hearing loss disability of either ear.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

As for tinnitus, there may be a conflict between the Veteran's statements, as to whether he had tinnitus in service or to a degree of 10 percent within 1 year of separation.  The negative statements he made in service are given more probative weight than the positive ones he first made in this compensation setting years after service, in part because the service statements were made at the time, for medical purposes, and in part because he made claims for other disorders, but not tinnitus, for years after service.  Such a silence as to tinnitus, in the face of several other claims, constitutes negative evidence as to the existence of tinnitus in service or within 1 year of separation.  Also very probative as to the lack of the existence of tinnitus within 1 year of separation is the notation on VA examination in November 1992 that the Veteran's ears were normal and the absence of a mention of tinnitus at that time, when a number of other problems were reported. 

As for the issue of whether the Veteran's tinnitus is related to service, the December 2011 VA examination report is negative evidence indicating that it is associated with high frequency hearing loss which he has, and which his April 1991 service discharge examination report shows that he did not have in service.  There is no competent medical evidence of record relating it to service.  

Last, while the December 2011 VA examination report shows that the Veteran's tinnitus is associated with hearing loss, service connection is not in effect for hearing loss, and so service connection for tinnitus as secondary to it cannot be granted.  

In light of the above, service connection is not warranted for bilateral hearing loss disability or tinnitus.  

Spine disabilities 

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disabilities have changed only as indicated below, and that otherwise, uniform ratings are warranted.

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost, warrants an 80 percent rating.  Severe incomplete paralysis with marked atrophy warrants a 60 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating.  Mild incomplete paralysis warrants a 10 percent rating.  In every instance, such as here,  where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

To obtain a 30 percent rating for cervical spine degenerative arthritis under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  These criteria are not met or nearly approximated, even when 38 C.F.R. § 4.40, 4.45 are considered.  On VA examination in November 2006, the Veteran flexed his cervical spine to 45 degrees, backward extended it to 24 degrees, left laterally flexed it to 30 degrees, and right laterally flexed and left and right laterally rotated it to 26 degrees.  On 5 repeated motions, the motion was additionally limited only 5 degrees in extension; there was no increase in weakness or fatigue, and there was only a mild increase in lack of endurance.  On VA examination in February 2010, cervical spine flexion was to 35 degrees, extension was to 20 degrees, right and left lateral flexion was to 20 degrees, and right and left lateral rotation was to 60 degrees, with no additional limitations after 3 repetitions of range of motion.  On VA examination in December 2011, cervical spine flexion was to 40 degrees, extension was to 30 degrees, right and left lateral flexion were to 20 degrees, and right and left lateral rotation were to 60 degrees, all with no objective evidence of pain on motion.  After 3 repetitions, there was no change in the degree of motion.   

While a higher rating under the Formula for Rating intervertebral disc syndrome based upon incapacitating episodes or additional compensation under a Diagnostic Code in 38 C.F.R. § 4.124s could be assigned based on associated neurological impairment, the November 2006 VA examination report showed a normal neurological examination with no intervertebral disc syndrome.  A cervical spine MRI in December 2006 showed normal cord signal with no evidence for cord compression.  In August 2010, it was felt that the Veteran likely had cervical radiculopathy causing numbness on the right.  However, an MRI which was then recommended was conducted in September 2010, and it showed no spinal cord compression or abnormal signal within the spinal cord.  A nearly contemporaneous medical record showed bilateral carpal tunnel syndrome.  Then, on VA examination in December 2011, the examiner indicated that the Veteran does not have cervical spine radicular pain or other signs or symptoms due to radiculopathy, and that he does not have cervical spine intervertebral disc syndrome.  Accordingly, the Board concludes that the Veteran does not have cervical spine intervertebral disc syndrome warranting a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based Upon Incapacitating Episodes or neuropathy of either upper extremity associated with his cervical spine degenerative arthritis and warranting a separate compensable rating.  

As for the Veteran's service-connected lumbar spine disability, the evidence shows that he does not have forward flexion of his lumbar spine limited to 60 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The evidence would have to show this in order for a 20 percent rating to be assigned under the General Rating Formula for Diseases and Injuries of the Spine.  

On VA examination in November 2006, the Veteran's gait was stable and lumbosacral spine forward flexion was to 90 degrees, while backward extension, left and right lateral flexion, and left and right lateral rotation were to 30 degrees.  He had painful motion and spasm but no weakness and only vague muscular tenderness.  Five repetitions caused only increased pain, mild increase in lack of endurance, and 6 degrees additional limitation of extension.  There was no increase in weakness or fatigue.  On VA examination in February 2010, his gait was normal here were no abnormal spinal curvatures.  Additionally, thoracolumbar spine flexion was to 75 degrees, extension was to 25 degrees, and right and left lateral flexion and rotation were to 25 degrees, with no additional limitations after 3 repetitions of range of motion.  There was no atrophy, guarding, or weakness of the thoracic sacrospinals.  On VA examination  in December 2011, thoracolumbar spine forward flexion was to 85 degrees, extension was to 30 degrees, and right and left lateral flexion and rotation were to 30 degrees, with no objective evidence of painful motion, and no additional limitation of motion on repetitive use testing.  There was no guarding, muscle spasm, or muscle atrophy in the thoracolumbar spine. 

Next, the December 2011 VA examination report indicates that the Veteran does not have intervertebral disc syndrome in his thoracolumbar spine.  Accordingly, a rating greater than 10 percent cannot assigned for the disability at issue under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

However, there is a basis in the record to grant 2 separate 10 percent ratings, but not higher, for right and left lower extremity radiculopathy, effective from March 31, 2010, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, as will be explained below.  

As for the period prior to March 31, 2010, a compensable rating is not warranted for radiculopathy of either lower extremity.  The November 2006 VA examination showed that the Veteran had no negative sensory, 5/5 motor, 2+ reflexes bilaterally, and no intervertebral disc syndrome.  On VA examination in February 2010, lower extremity strength was 5/5 in all modalities with normal muscle tone and no muscle atrophy, and detailed sensory examination in the lower extremities was normal.  These findings and the rest of the evidence do not support a finding of mild or more incomplete paralysis of the sciatic nerve prior to March 31, 2010.  While the Veteran reported in December 2011 that he had pain radiating down his legs on a daily basis for the past 4 years, and had similar complaints earlier, including on VA examination in November 2006, the clinical findings made by trained health care providers at the times they examined him are deemed most probative and demonstrate mere subjectivity of his complaints.   

As for the period from March 31, 2010, on that date, the Veteran complained of tingling in his legs, and he reported that it was new.  Reflexes were depressed then (and in April 2010) and the neurologist indicated that the Veteran appeared to have radicular pain.  The VA examiner in December 2011 found the Veteran to have radiculopathy with mild constant pain and paresthesias or dysthesias in each lower extremity.  This evidence is supportive of a 10 percent rating for right lower extremity radiculopathy, and a 10 percent rating for left lower extremity radiculopathy.  

A rating higher than 10 percent for either lower extremity's radiculopathy is not warranted from March 31, 2010, however.  On that date, the Veteran's tone and strength were normal in his legs, with no drift.  Reflexes were depressed instead of absent, and no Babinski was present.  Sensation to touch, pain, vibration, and position was intact, as was gait/tandem/Romberg/fine needle test.  In April 2010, the findings were similar or identical and vibration sense was only slightly decreased in the ankles.  In June 2010, the only significant finding was depressed reflexes and the neurologist found the examination to be unremarkable.  Lower extremity neurological findings were similar or identical in August 2010.  On VA examination  in December 2012, the Veteran had normal strength in his lower extremities with no atrophy.  Although ankle reflexes were absent bilaterally, knee reflexes were only hypoactive, and sensory was normal in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  These findings show that moderate incomplete paralysis of either sciatic nerve, warranting a 20 percent rating, has not been present since March 31, 2010. 

No other neurological impairments in any other systems are shown, and so other separate ratings based on neurological impairment are not warranted.  

Extra Schedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability level and symptomatology.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Therefore, the Veteran's disability pictures are contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the disabilities at issue.  To the contrary, at the time of the November 2006 VA examination, the Veteran indicated that he works at the Post Office and can do his job, and on VA examination in February 2010, he indicated that was working full time.  Further consideration of TDIU is not warranted.

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

A disability rating in excess of 20 percent for cervical spine degenerative arthritis is denied.

A disability rating in excess of 10 percent for lumbar spine degenerative arthritis with spondylosis and central stenosis under 38 C.F.R. § 4.71a is denied.  

A compensable rating for right lower extremity radiculopathy, prior to March 31, 2010, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, is denied.

A compensable rating for left lower extremity radiculopathy, prior to March 31, 2010, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, is denied.

A 10 percent rating, but not higher, is granted for right lower extremity radiculopathy, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, from March 21, 2010, subject to the controlling regulations applicable to the payment of monetary benefits.  

A 10 percent rating, but not higher, is granted for left lower extremity radiculopathy, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, from March 21, 

	(CONTINUED ON NEXT PAGE)

2010, subject to the controlling regulations applicable to the payment of monetary benefits.  




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


